KEYSTONE MUTUAL FUNDS FIRST AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIRST AMENDMENT, effective as of the 23RD day of March, 2010, to the Fund Administration Servicing Agreement dated as of June 29, 2006, (the “Fund Administration Agreement”) is entered into by and between Keystone Mutual Funds, a Delaware business trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Fund Administration Agreement; and WHEREAS, the Trust and USBFS desire to amend the fees of the Fund Administration Agreement; and WHEREAS, Section 10 of the Fund Administration Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. KEYSTONE MUTUAL FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Michael P. Eckert By: /s/ Joe D. Redwine Name:Michael P. Eckert Name: Joe D. Redwine Title: Treasurer, CCO Title: President 3/23/10 1 Amended Exhibit B to the Fund Administration Servicing Agreement – Keystone Mutual Funds FUND ADMINISTRATION & PORTFOLIO COMPLIANCE SERVICES FEE SCHEDULE effective 2/1/1 to 2/1/13 Domestic Funds Annual Fee Based Upon Average Net Assets Per Fund* 6 basis points on the first $ 4 basis points on the next $ 2 basis points on the balance +1 basis point for each additional share class Minimum annual fee:$ per fund portfolio International Funds Annual Fee Based Upon Average Net Assets Per Fund* 9 basis points on the first $ 8 basis points on the next $ 6 basis points on the next $ 4 basis points on the balance +1 basis point for each additional share class Minimum annual fee:$ per fund portfolio Services Included in Annual Fee Per Fund § Advisor Information Source Web portal Chief Compliance Officer Support Fee* § $/year Multiple Classes – Add the following for each class beyond the first class: § $ base fee Out-Of-Pocket Expenses Including but not limited to postage, stationery, programming, special reports, third-party data provider costs, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, and conversion expenses (if necessary). Additional Services Available but not included above are the following services – legal administration (e.g., registration statement update), daily performance reporting, daily compliance testing (Charles River), Section 15(c) reporting, electronic Board materials, and additional services mutually agreed upon. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. 3/23/10 2 Amended Exhibit B (continued) to the Fund Administration Servicing Agreement – Keystone Mutual Funds FUND ADMINISTRATION & COMPLIANCE PORTFOLIO SERVICES SUPPLEMENTAL SERVICES FEE SCHEDULE effective 2/1/10 to 2/1/2013 Annual Legal Administration – Add the following for legal administration services in support of external legal counsel, including annual registration statement update and drafting of supplements: § 1 basis point on assets § $ additional minimum Additional Services: § New fund launch – as negotiated based upon specific requirements § Subsequent new fund launch – $/project § Subsequent new share class launch – $ /project § Multi-managed funds – as negotiated based upon specific requirements § Proxy – as negotiated based upon specific requirements Daily Pre- and Post-Tax Performance Reporting § Performance Service – $ /CUSIP per month § Setup – $/CUSIP § Conversion – quoted separately § FTP Delivery – $ setup /FTP site Daily Compliance Services (Charles River) § Base fee – $ /fund per year § Setup – $ /fund group § Data Feed– $ /security per month Section 15(c) Reporting § $/fund per report – first class § $ /additional class report Electronic Board Materials § USBFS will establish a unique client board URL and load/maintain all fund board book data for the main fundboard meetings and meetings for up to two separate committees § Up to 10 non-USBFS users including advisor, legal, audit, etc. § Complete application, data and user security – data encryption and password protected § On-line customized board materials preparation workflow § Includes web-based and local/off-line versions § Includes complete initial and ongoing user training § Includes 24/7/365 access via toll free number § Includes remote diagnostics for each user, including firewall and network issues § Triple server backup / failover Annual Fee § $/year (includes 10 external users) § $ /year per additional user § $ implementation/setup fee Advisor Information Source Web Portal (INCLUDED IN ANNUAL FEE) § $ /fund per month § $ /fund per month for clients using an external administration service § Specialized projects will be analyzed and an estimate will be provided prior to work being performed 3
